Appeal by the defendant from a judgment of the County Court, Nassau County (Parker, J.), rendered December 17, 1984, convicting him of grand larceny in the second degree (three counts), and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence adduced at the trial, viewed in the light most favorable to the People, and giving the People the benefit of every reasonable *736inference to be drawn therefrom (see, People v Benzinger, 36 NY2d 29), proved beyond a reasonable doubt the defendant’s intent to commit the crimes of which he was convicted.
Similarly, we reject the defendant’s contention that the bill of particulars provided by the People was inadequate. The bill specified the substance of the defendant’s conduct encompassed by the charges which the People intended to prove at the trial on their direct case (see, CPL 200.95 [1] [a]), and contained all of the information which was necessary for the defense counsel to have in order to adequately prepare and conduct a defense (see, Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11A, CPL 200.95, p 546).
Finally, we note that the jury, after hearing the entire charge, would have gathered from its language the correct rules to apply in reaching its verdict (see, People v Hall, 82 AD2d 838). Niehoff, J. P., Kunzeman, Kooper and Sullivan, JJ., concur.